Title: John Preston to Thomas Jefferson, 19 August 1816
From: Preston, John
To: Jefferson, Thomas


          
            Sir
            19th Aug. 1816
          
          Impressed with an idea that you have not seen my note of 18th. Instant, I beg leave to present my Manuscript a second time—I consider Sir, if you should acquiessce with those who have recommended the work, that your separate Recommendation will be of great importance
          With due Respect
			 
          
             am Sir yours and my Country’s friend
            John Preston
          
        